Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is allowed. Respondent Samuel Edward Bauerle is suspended from the practice of law for twelve (12) months, with the last eight (8) months of the suspension stayed by probation, commencing upon completion of four (4) months’ suspension and successful completion of the course conducted by the Illinois Professional Responsibility Institute, subject to the following conditions: 1. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator; 2. Respondent shall notify the Administrator within fourteen (14) days of any change of address or change of employment; 3. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; 4. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; 5. At least thirty (30) days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Ghent Protection payments arising from his conduct; 6. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining period of suspension, i.e., eight (8) months, shall commence from the date of the determination that any term of probation has been violated; 7. Respondent shall submit to an independent audit of his client trust account, conducted by an auditor approved by the Administrator, at respondent’s expense, prior to the end of probation. Respondent and the Administrator shall each receive copies of the audit.